Citation Nr: 1760452	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board has remanded this case in July 2014, June 2016 and April 2017.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the low back had its onset in service.

2. The Veteran's cervical spine disc disease had its onset in service.



CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative disc disease of the low back have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for degenerative disc disease of cervical spine have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for low back and cervical spine disabilities because he has had low back and neck problems since service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

When the condition noted during service is not shown to be chronic, then a continuity of symptoms after service must be shown to establish service connection under § 3.303(b); Walker v. Shinseki. 708 F.3d 1331 (Fed. Cir. 2012) (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 104 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has current diagnoses of arthritis (degenerative joint disease and degenerative disc disease) in his neck and back, as noted on the recent May 2017 VA examination.  The first element of service connection is thereby satisfied.

Turning to the second element, the Veteran had stated, consistently and repeatedly, that he was injured while serving on the aircraft carrier USS Ranger, CVA-61, while deployed in support of the Vietnam War.  He related that there was a call to general quarters when it was believed that the ship was coming under attack from enemy aircraft.  The Veteran stated he was running to his position, in a darkened passageway, and he slammed his head into a closed hatch, resulting in his fall down the stairs.  He stated in his VA examinations that he sought medical attention and was given a brace and pain killers, with a diagnosis of pain in the neck.  He also stated that he was required to lift many 95 pound boxes, by himself, which he maintains contributed to his back disability.  

The Board notes that the Veteran's service treatment records (STRs) contain only his entrance and exit physicals, his dental records, and his immunization records; no sick call records were contained in the STRs.  If, as here, a Veteran's STRs are incomplete or unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit of the doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  

Here, the Board finds the Veteran's statements credible.  His description of his injuries is consistent with the circumstances and conditions of his service.  The Board notes that while the Veteran was assigned to the USS Ranger, she was involved in combat operations from December 1967 to May 1968.  The Veteran's statement of a call to general quarters is entirely consistent with naval operations during that time.  Further, his letter to his wife, dated November 28, 1968, corroborates his statement that he lifted many heavy boxes while onboard the USS Ranger.  Based on the Veteran's credible statements about his injuries, the Board finds that the second element of service connection is satisfied.

In regard to the third element, the nexus requirement, the Veteran has stated that he has had recurrent symptomology of neck and back pain.  

The Board notes that the Veteran injured his back at work in February 1985.  When he was examined incident to that injury, the medical history noted, "He has had a neck problem that dates back to when he was 20 or 21 years old and had a military accident where boat was being strafed and he dove through a hatch, but the hatch cover was down and thus had a severe collision of his head and neck....He has had cervical headaches and periodic stiff neck since that time...Other than his lumbar syndrome and his occasional stiff and painful neck he has been a totally healthy going concern."  In addition, he was noted to have had ankle clonus, which the physician concluded was "left over from his neck injury."  The Veteran was also provided a CT scan at that time; "The CT scan of the lumbar spine also showed evidences of old lumbar degenerative disc disease involving the L4-5 level..." (March 1985 consult note).

In June 2010, the Veteran's private doctor wrote a letter in which he concluded that the Veteran's back disease is "certainly consistent with an injury that he may have sustained while in the Navy.  Apparently there is some dispute over lost records and time spent in sick bay."

The Veteran was afforded VA examinations for his back and neck in January 2015, June 2016, and May 2017.  In each examination, the examiner concluded that the Veteran's neck and back conditions were less likely than not related to his military service, as the STRs contained no notations of his injuries.  The examiners concluded that his back and neck disabilities were a result of aging, wear and tear, and the February 1985 injury.

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

Here, the Veteran has competently and credibly reported that he experienced back pain and neck pain since service, due to the in-service injuries.  The VA examiners attributed the Veteran's current back and neck pain, due to his diagnoses of degenerative disc and joint disease, to a previous injury, to aging and to wear and tear.  However, to the extent the VA examiners opined that it was less likely as not that the Veteran's current disability was related to his military service, the Board finds these opinions to be of limited probative value, as the opinions failed to address the Veteran's lay statements regarding the onset of his disabilities, or provide reasoned explanations for their conclusions in light of the Veteran's statements and private medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

Accordingly, the Board finds the Veteran's statements, the March 1985 consult note with CT scan results, and the private physician's nexus opinion more probative than the VA examination opinions.  The Board finds that a nexus is established, and the third element for service connection is satisfied.

Based on the foregoing, the Board finds that the elements for service connection for a back disability and a neck disability have been met.  Therefore, service connection for a back disability, and service connection for a neck disability, is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for degenerative disc disease of the cervical spine is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


